 



Exhibit 10.10 ___
BANK1ONE

     A Division of JPMorgan Chase Bank, N.A.   Notice of Final Agreement

Dated as of June 3, 2005
To: U.S. Global Investors, Inc. (collectively, whether one or more, the
“Borrower”)
As of the effective date of this Notice, the Borrower and JPMorgan Chase Bank,
N.A., (the “Bank”) have consummated a transaction pursuant to which the Bank has
agreed to make a loan or loans to the Borrower, to renew and extend an existing
loan or loans to the Borrower and/or to otherwise extend credit or make
financial accommodations to or for the benefit of the Borrower, in an aggregate
amount up to $1,000,000.00 (collectively, whether one or more, the “Loan”).
In connection with the Loan, the Borrower and the Bank and the undersigned
guarantors and other obligors, if any (collectively, whether one or more, the
“Other Obligors”) have executed and delivered and may hereafter execute and
deliver certain agreements, instruments and documents (collectively hereinafter
referred to as the “Written Loan Agreement”).
It is the intention of the Borrower, the Bank and the Other Obligors that this
Notice be incorporated by reference into each of the written agreements,
instruments and documents comprising the Written Loan Agreement. The Borrower,
the Bank and the Other Obligors each warrants and represents that the entire
agreement made and existing by or among the Borrower, the Bank and the Other
Obligors with respect to the Loan is and shall be contained within the Written
Loan Agreement, as amended and supplemented hereby, and that no agreements or
promises exist or shall exist by or among the Borrower, the Bank and the Other
Obligors that are not reflected in the Written Loan Agreement.
THE WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

         
 
  JPMorgan Chase Bank, N.A.    
 
       
 
  By: /s/ John L. Dochendorf II.    
 
       
 
  John L. Dochendorf II, Vice President    
 
       
 
  Printed Name          Title    
 
       
 
  Date Signed:   6/17/05    

     
ACKNOWLEDGED AND AGREED:
   
BORROWER:
   
 
   
U.S. Global Investors, Inc.
   
 
   
By: /s/ Frank E. Holmes
   
 
   
Frank E. Holmes, CEO
   
 
Printed Name   Title
   
 
   
OTHER OBLIGORS
   

59



--------------------------------------------------------------------------------



 



BANK1ONE

     A Division of JPMorgan Chase Bank, N.A.   Continuing Security Agreement

Dated as of June 3, 2005
Grant of Security Interest. U.S. Global Investors, Inc. (the “Borrower”) grants
to JPMorgan Chase Bank, N.A., whose address is 1020 NE Loop 410, San Antonio, TX
78209, on behalf of itself and its successors and assigns (the “Bank”), as
secured party, a continuing security interest in all of the Collateral (as
hereinafter defined) to secure the payment and performance of the Liabilities.
The term “Liabilities” means all obligations, indebtedness and liabilities of
the Borrower to any one or more of the Bank, JPMorgan Chase & Co., and any of
their subsidiaries, affiliates or successors, now existing or later arising,
including, without limitation, all loans, advances, interest, costs, overdraft
indebtedness, credit card indebtedness, lease obligations, or obligations
relating to any Rate Management Transaction, all monetary obligations incurred
or accrued during the pendency of any bankruptcy, insolvency, receivership or
other similar proceedings, regardless of whether allowed or allowable in such
proceeding, and all renewals, extensions, modifications, consolidations or
substitutions of any of the foregoing, whether the Borrower may be liable
jointly with others or individually liable as a debtor, maker, co-maker, drawer,
endorser, guarantor, surety or otherwise, and whether voluntarily or
involuntarily incurred, due or not due, absolute or contingent, direct or
indirect, liquidated or unliquidated. The term “Rate Management Transaction” in
this agreement means any transaction (including an agreement with respect
thereto) now existing or hereafter entered into among the Borrower, the Bank or
JPMorgan Chase & Co., or any of its subsidiaries or affiliates or their
successors, which is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.
The term “Collateral” means all of the Borrower’s “accounts”; “chattel paper”;
“general intangibles” and any right to a refund of taxes paid at any time to any
governmental entity; “instruments”; all as defined in the UCC, whether now owned
or hereafter acquired, whether now existing or hereafter arising, and wherever
located. In addition, the term “Collateral” includes all “proceeds”, “products”
and “supporting obligations” (as such terms are defined in the UCC) of the
Collateral, including but not limited to all stock rights, subscription rights,
dividends, stock dividends, stock splits, or liquidating dividends, and all
cash, accounts, chattel paper, “instruments,” “investment property,” and
“general intangibles” (as such terms are defined in the UCC) arising from the
sale, rent, lease, casualty loss or other disposition of the Collateral, and any
Collateral returned to, repossessed by or stopped in transit by the Borrower,
and all insurance claims relating to any of the Collateral. The term
“Collateral” further includes all of the Borrower’s right, title and interest in
and to all books, records and data relating to the Collateral, regardless of the
form of media containing such information or data, and all software necessary or
desirable to use any of the Collateral or to access, retrieve, or process any of
such information or data. Where the Collateral is in the possession of the Bank
or the Bank’s agent, the Borrower agrees to deliver to the Bank any property
that represents an increase in the Collateral or profits or proceeds of the
Collateral.
The term “UCC” means the Uniform Commercial Code of Texas, as in effect from
time to time.
Representations, Warranties and Covenants. The Borrower represents and warrants
to, and covenants and agrees with the Bank that:

1.   At its own expense, it shall maintain comprehensive casualty insurance on
the Collateral against such risks, in such amounts, with such deductibles and
with such companies as may be satisfactory to the Bank. Each insurance policy on
the Collateral shall contain a lender’s loss payable endorsement satisfactory to
the Bank and a prohibition against cancellation or amendment of the policy or
removal of the Bank as loss payee without at least thirty (30) days prior
written notice to the Bank. In all events, the amounts of such insurance
coverages on the Collateral shall be in such minimum amounts that the Borrower
will not be deemed a co-insurer. The policies on the Collateral, or certificates
evidencing them, shall, if the Bank so requests, be deposited with the Bank.

2.   It shall permit the Bank, at the Borrower’s expense, to inspect and examine
the Collateral and to check and test the same as to quality, quantity, value,
and condition.

3.   It shall maintain the Collateral in good repair; use the Collateral in
accordance with law and in compliance with any policy of insurance thereon; and
exhibit the Collateral to the Bank on demand.

60



--------------------------------------------------------------------------------



 



4.   Until the Bank gives notice to the Borrower to the contrary or until the
Borrower is in default, it may use the funds collected in its business. Upon
notice from the Bank or upon default, the Borrower agrees that all sums of money
it receives on account of or in payment or settlement of the accounts, chattel
paper, general intangibles and instruments shall be held by it as trustee for
the Bank without commingling with any of the Borrower’s other funds, and shall
immediately be delivered to the Bank with endorsement to the Bank’s order of any
check or similar instrument. It is agreed that, at any time the Bank so elects,
the Bank shall be entitled, in its own name or in the name of the Borrower or
otherwise, but at the expense and cost of the Borrower, to collect, demand,
receive, sue for or compromise any and all accounts, chattel paper, general
intangibles, and instruments, and to give good and sufficient releases, to
endorse any checks, drafts or other orders for the payment of money payable to
the Borrower and, in the Bank’s discretion, to file any claims or take any
action or proceeding which the Bank may deem necessary or advisable. It is
expressly understood and agreed, however, that the Bank shall not be required or
obligated in any manner to make any demand or to make any inquiry as to the
nature or sufficiency of any payment received by it or to present or file any
claim or take any other action to collect or enforce the payment of any amounts
which may have been assigned to the Bank or to which the Bank may be entitled at
any time or times. All notices required in this paragraph will be immediately
effective when sent. Such notices need not be given prior to the Bank’s taking
action. The Borrower appoints the Bank or the Bank’s designee as the Borrower’s
attorney-in-fact to do all things with reference to the Collateral as provided
for in this agreement including without limitation (1) to sign the Borrower’s
name on any invoice or bill of lading relating to any Collateral, on assignments
and verifications of account and on notices to the Borrower’s customers, and
(2) to do all things necessary to carry out this agreement, (3) to notify the
post office authorities to change the Borrower’s mailing address to one
designated by the Bank, and (4) to receive, open and dispose of mail addressed
to the Borrower. The Borrower ratifies and approves all acts of the Bank as
attorney-in-fact. The Bank shall not be liable for any act or omission, nor any
error of judgment or mistake of fact or law, but only for its gross negligence
or willful misconduct. This power being coupled with an interest is irrevocable
until all of the Liabilities have been fully satisfied. Immediately upon its
receipt of any Collateral evidenced by an agreement, “instrument,” “chattel
paper,” certificated “security” or “document” (as such terms are defined in the
UCC) (collectively, “Special Collateral”), it shall mark the Special Collateral
to show that it is subject to the Bank’s security interest and shall deliver the
original to the Bank together with appropriate endorsements and other specific
evidence of assignment in form and substance satisfactory to the Bank.

5.   It will not, sell, lease, license or offer to sell, lease, license, grant
as security to anyone other than the Bank, or otherwise transfer the Collateral
or any rights in or to the Collateral, without the written consent of the Bank,
except in the ordinary course of business; or change the location of the
Collateral from the locations of the Collateral disclosed to the Bank, without
providing at least ten (10) days prior written notice to the Bank.

6.   No financing statement covering all or any part of the Collateral or any
proceeds is on file in any public office, unless the Bank has approved that
filing.

7.   When the Collateral is located at, used in or attached to a facility leased
by the Borrower, the Borrower will, at the request of the Bank, obtain from the
lessor a consent to the granting of this security interest and a release or
subordination of the lessor’s interest in any of the Collateral, in form
acceptable to the Bank.

Remedies Regarding Collateral. The Bank shall have the right to require the
Borrower to assemble the Collateral and make it available to the Bank at a place
to be designated by the Bank which is reasonably convenient to both parties, the
right to take possession of the Collateral with or without demand and with or
without process of law, and the right to sell and dispose of it and distribute
the proceeds according to law. The Borrower agrees that upon default the Bank
may dispose of any of the Collateral in its then present condition, that the
Bank has no duty to repair or clean the Collateral prior to sale, and that the
disposal of the Collateral in its present condition or without repair or
clean-up shall not affect the commercial reasonableness of such sale or
disposition. The Bank’s compliance with any applicable state or federal law
requirements in connection with the disposition of the Collateral will not
adversely affect the commercial reasonableness of any sale of the Collateral.
The Bank may disclaim warranties of title, possession, quiet enjoyment, and the
like, and the Borrower agrees that any such action shall not affect the
commercial reasonableness of the sale. In connection with the right of the Bank
to take possession of the Collateral, the Bank may take possession of any other
items of property in or on the Collateral at the time of taking possession, and
hold them for the Borrower without liability on the part of the Bank. The
Borrower expressly agrees that the Bank may enter upon the premises where the
Collateral is believed to be located without any obligation of payment to the
Borrower, and that the Bank may, without cost, use any and all of the Borrower’s
“equipment” (as defined in the UCC) in the manufacturing or processing of any
“inventory” (as defined in the UCC) or in growing, raising, cultivating, caring
for, harvesting, loading and transporting of any of the Collateral that
constitutes “farm products” (as defined in the UCC). If there is any statutory
requirement for notice, that requirement shall be met if the Bank sends notice
to the Borrower at least ten (10) days prior to the date of sale, disposition or
other event giving rise to the required notice, and such notice shall be deemed
commercially reasonable. Without limiting any other remedy, the Borrower is
liable for any deficiency remaining after disposition of the Collateral. The
Bank is authorized to cause all or any part of the Collateral to be transferred
to or registered in its name or in the name of any other person or

61



--------------------------------------------------------------------------------



 



business entity, with or without designating the capacity of that nominee. At
its option the Bank may, but shall be under no duty or obligation to, discharge
taxes, liens, security interests or other encumbrances at any time levied or
placed on the Collateral, pay for insurance on the Collateral, and pay for the
maintenance and preservation of the Collateral, and the Borrower agrees to
reimburse the Bank on demand for any such payment made or expense incurred by
the Bank with interest at the highest rate at which interest may accrue under
any of the instruments evidencing the Liabilities. The Borrower authorizes the
Bank to endorse on the Borrower’s behalf and to negotiate drafts reflecting
proceeds of insurance of the Collateral, provided that the Bank shall remit to
the Borrower such surplus, if any, as remains after the proceeds have been
applied, at the Bank’s option, to the satisfaction of all of the Liabilities (in
such order of application as the Bank may elect) or to the establishment of a
cash collateral account for the Liabilities. The Bank shall have the right now,
and at any time in the future in its sole and absolute discretion, without
notice to the Borrower to (a) prepare, file and sign the Borrower’s name on any
proof of claim in bankruptcy or similar document against any owner of the
Collateral and (b) prepare, file and sign the Borrower’s name on any notice of
lien, assignment or satisfaction of lien or similar document in connection with
the Collateral.
Miscellaneous. A carbon, photographic or other reproduction of this agreement is
sufficient as, and can be filed as, a financing statement. Additionally, the
Borrower authorizes the Bank to file one or more financing statements containing
the collateral description “All of the Borrower’s assets whether now owned or
hereafter acquired.” or such lesser amount of assets as the Bank may determine,
or the Bank may, at its option, file financing statements containing any
collateral description which reasonably describes the Collateral, and the
Borrower will pay the cost of filing them in all public offices where filing is
deemed by the Bank to be necessary or desirable. In addition, the Borrower shall
execute and deliver, or cause to be executed and delivered, such other documents
as the Bank may from time to time request to perfect or to further evidence the
security interest created in the Collateral by this agreement. If any provision
of this agreement cannot be enforced, the remaining portions of this agreement
shall continue in effect. This agreement constitutes an amendment and a
restatement of that certain Security Agreement dated February 1, 2001 (the
“Prior Security Agreement”) executed by the Borrower in favor of the Bank in its
entirety. The lien and security interest granted under the Prior Security
Agreement continues and subsists under this agreement.

                  Borrower:    
 
                U.S. Global Investors, Inc.    
 
           
 
  By: /s/   Frank E. Holmes    
 
           
 
      Frank E. Holmes, CEO    
 
           
 
      Printed Name     Title    
 
                Date Signed: 6/17/05    

62



--------------------------------------------------------------------------------



 



BANK1ONE

     
A Division of JPMorgan Chase Bank, N.A.
  Line of Credit Note
 
   
 
  $1,000,000.00 
 
  Date: June 3, 2005

Due: February 1, 2007
Promise to Pay. On or before February 1, 2007, for value received, U.S. Global
Investors, Inc. (the “Borrower”) promises to pay to JPMorgan Chase Bank, N.A.,
whose address is 1020 NE Loop 410, San Antonio, TX 78209 (the “Bank”) or order,
in lawful money of the United States of America, the sum of One Million and
00/100 Dollars ($1,000,000.00) or such lesser sum as is indicated on Bank
records, plus interest computed on the basis of the actual number of days
elapsed in a year of 360 days at the rate of 0% per annum above the Prime Rate
(the “Note Rate”), and at the rate of 3.00% per annum above the Note Rate, at
the Bank’s option, upon the occurrence of any default under this Note, whether
or not the Bank elects to accelerate the maturity of this Note, from the date
such increased rate is imposed by the Bank. In this Note, “Prime Rate” means a
rate per annum equal to the prime rate of interest announced from time to time
by the Bank or its parent (which rate is not necessarily the lowest rate charged
to any customer), changing when and as the prime rate changes.
In no event shall the interest rate exceed the maximum rate allowed by law. Any
interest payment that would for any reason be unlawful under applicable law
shall be applied to principal.
Interest will be computed on unpaid principal balance from the date of each
borrowing.
Until maturity, the Borrower will pay consecutive monthly installments of
interest only commencing July 1, 2005.
The Borrower will pay, without setoff, deduction, or counterclaim, the Bank at
the Bank’s address above or at such other place as the Bank may designate in
writing. If any payment of principal or interest on this Note shall become due
on a day that is not a Business Day, the payment will be made on the next
succeeding Business Day. The term “Business Day” in this Note means a day other
than a Saturday, Sunday or any other day on which national banking associations
are authorized to be closed. Payments shall be allocated among principal,
interest and fees at the discretion of the Bank unless otherwise agreed or
required by applicable law. Acceptance by the Bank of any payment that is less
than the payment due at that time shall not constitute a waiver of the Bank’s
right to receive payment in full at that time or any other time.
Late Fee. If any payment is not received by the Bank within ten (10) days after
its due date, the Bank may assess and the Borrower agrees to pay a late fee
equal to the greater of: (a) five percent (5.00%) of the past due amount or
(b) Twenty Five and 00/100 Dollars ($25.00), up to the maximum amount of One
Thousand Five Hundred and 00/100 Dollars ($1,500.00) per late charge.
Credit Facility. The Bank has approved a credit facility to the Borrower in a
principal amount not to exceed the face amount of this Note. The credit facility
is in the form of advances made from time to time by the Bank to the Borrower.
This Note evidences the Borrower’s obligation to repay those advances. The
aggregate principal amount of debt evidenced by this Note is the amount
reflected from time to time in the records of the Bank. Until the earliest of
maturity, the occurrence of any default, or the occurrence of any event that
would constitute a default but for the giving of notice or the lapse of time or
both until the end of any grace or cure period, the Borrower may borrow, pay
down and reborrow under this Note subject to the terms of the Related Documents.
Renewal and Extension. This Note is given in replacement, renewal and/or
extension of, but not extinguishing the indebtedness evidenced by, that
Promissory Note (Revolving Credit Note) dated February 1, 2003 executed by the
Borrower in the original principal amount of One Million and 00/100 Dollars
($1,000,000.00), including previous renewals or modifications thereof, if any
(the “Prior Note”), and is not a novation thereof. All interest evidenced by the
Prior Note shall continue to be due and payable until paid. If applicable, all
Collateral continues to secure the payment of this Note and the Liabilities. The
provisions of this Note are effective on February 1,2005.
Usury. The Bank does not intend to charge, collect or receive any interest that
would exceed the maximum rate allowed by law. If the effect of any applicable
law is to render usurious any amount called for under this Note or the other
Related Documents, or if any amount is charged or received with respect to this
Note, or if any prepayment by the Borrower results in the Borrower having paid
any interest in excess of that permitted by law, then all excess amounts
collected by the Bank shall be credited on the principal balance of this Note
(or, if this Note and all other indebtedness arising under or pursuant to the
other

63



--------------------------------------------------------------------------------



 



Related Documents have been paid in full, refunded to the Borrower), and the
provisions of this Note and the other Related Documents immediately shall be
deemed reformed and the amounts thereafter collectable reduced, without the
necessity of the execution of any new document, so as to comply with the then
applicable law. All sums paid, or agreed to be paid, by the Borrower for the
use, forbearance, or detention of money under this Note or the other Related
Documents shall, to the maximum extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full term indebtedness
until payment in full so that the rate or amount of interest on account of such
indebtedness does not exceed the usury ceiling from time to time in effect and
applicable to such indebtedness for so long as such indebtedness is outstanding.
To the extent federal law permits the Bank to contract for, charge or receive a
greater amount of interest, the Bank will rely on federal law instead of the
Texas Finance Code. In no event shall Chapter 346 of the Texas Finance Code
apply to this Note. To the extent that Chapter 303 of the Texas Finance Code is
applicable to this Note, the “weekly ceiling” specified in Chapter 303 is the
applicable ceiling.
Miscellaneous. This Note binds the Borrower and its successors, and benefits the
Bank, its successors and assigns. Any reference to the Bank includes any holder
of this Note. This Note is issued pursuant and entitled to the benefits of that
certain Credit Agreement by and between the Borrower and the Bank, dated May 6,
2005, and all replacements thereof (the “Credit Agreement”) to which reference
is hereby made for a more complete statement of the terms and conditions under
which the loan evidenced hereby is made and is to be repaid. The terms and
provisions of the Credit Agreement are hereby incorporated and made a part
hereof by this reference thereto with the same force and effect as if set forth
at length herein. No reference to the Credit Agreement and no provisions of this
Note or the Credit Agreement shall alter or impair the absolute and
unconditional obligation of the Borrower to pay the principal and interest on
this Note as herein prescribed. Capitalized terms not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

             
 
      Borrower:    
 
           
 
      U.S. Global Investors, Inc.    
Address:
  7900 Callaghan Road        
 
  San Antonio, TX 78229   By: /s/ Frank E. Holmes    
 
           
 
      Frank E. Holmes, CEO    
 
           
 
      Printed Name   Title    
 
           
 
      Date Signed: 6/17/05    

64



--------------------------------------------------------------------------------



 



BANK1ONE

     A Division of JPMorgan Chase Bank, N.A.   Resolution of Board of Directors
    (Resolution to Borrow)

By
U.S. Global Investors, Inc.,
A Texas corporation (the “Corporation”).
Dated: June 3, 2005
The Corporation desires to engage in financial transactions from time to time
with JPMorgan Chase Bank, N.A., and its successors and assigns (the “Bank”); and
The Corporation desires to authorize certain of its officers to engage in these
transactions for the Corporation; and
The Corporation desires to ratify all past transactions and eliminate the
necessity of presenting separate individual resolutions to the Bank in the
future; and
The Corporation has found that the transactions authorized by the resolutions
are or will be in the Corporation’s interest and to its financial benefit.
Resolved: That any                      [if this blank is not completed then
those authorized herein can act singly on behalf of the Corporation] of
the following named officers, of this Corporation whose actual signatures are
shown below:

              Title   Printed Name   Signature          
Chief Executive Officer
  Frank E. Holmes   /s/ Frank E. Holmes    

are authorized from time to time for the Corporation to enter into any
agreements of any nature with the Bank, and those agreements will bind the
Corporation. Specifically, but without limitation, the authorized person is
authorized, empowered, and directed to do the following for and on behalf of the
Corporation:

1.   Borrow and incur any indebtedness, negotiate and procure loans, lines of
credit, letters of credit, discounts, and any other credit or financial
accommodations from the Bank in any form and in any amount and on any terms as
may be agreed upon between the Corporation and the Bank.

2.   Subordinate, in all respects, any and all present and future indebtedness,
obligations, liabilities, claims, rights, demands, notes and leases, of any kind
which may be owed, now or hereafter, from any person or entity to the
Corporation to all present and future indebtedness, obligations, liabilities,
claims, rights and demands of any kind which may be owed, now or hereafter, from
such person or entity to the Bank (“Subordinated Indebtedness”), together with
subordination by the Corporation of any and all security interests, liens and
mortgages, of any kind, whether now existing or hereafter acquired, securing
payment of the Subordinated Indebtedness, all on such terms as may be agreed
upon between the Corporation’s officers and the Bank and in such amounts as in
his or her judgment should be subordinated.

3.   Mortgage, pledge, transfer, endorse, hypothecate, or otherwise encumber and
deliver to the Bank any property now or hereafter belonging to the Corporation
or in which the Corporation now or hereafter may have an interest, including
without limitation, all real property and all personal property, tangible or
intangible, of the Corporation, as security for the payment of any credits,
loans, or other financial accommodations so obtained by the Corporation or any
promissory notes so executed, including any amendments to or modifications,
renewals, and extensions of such promissory notes, or any other or further
indebtedness of the Corporation, however the same may be evidenced. Such
property may be mortgaged, pledged, transferred, endorsed, hypothecated, or
encumbered at the time such loans are obtained or such indebtedness is incurred,
or at any other time or times, and may be either in addition to or in lieu of
any property theretofore mortgaged, pledged, transferred, endorsed, hypothecated
or encumbered.

65



--------------------------------------------------------------------------------



 



4.   Lease personal property as lessee and elect as to tax credit and
depreciation deductions.   5.   Sell, assign, pledge or transfer all or any
present or future stocks or securities registered in the Corporation’s name.  
6.   Enter into any agreement for any rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency swap transaction,
currency option or any other similar transaction, including any option with
respect to any of these transactions, or any combination thereof, whether linked
to one or more interest rates, foreign currencies, commodity prices, equity
prices or other financial measures.   7.   Draw, endorse, and discount with the
Bank all drafts, trade acceptances, promissory notes, or other evidences of
indebtedness payable to or belonging to the Corporation or in which the
Corporation may have an interest, and either receive cash for the same or cause
such proceeds to be credited to the Corporation’s account with the Bank, or
cause such other disposition of the proceeds derived therefrom as he or she may
deem advisable.   8.   Sign and deliver to the Bank, promissory notes or notes,
drafts, acceptances, guaranties, subordination agreements, assignments,
applications and reimbursement agreements for letters of credit, security
agreements, financing statements, mortgages, deeds of trust, pledges,
hypothecations, transfers, leases and any other instrument or document deemed
necessary or required to carry out the authority contained in this resolution,
and any one or more renewals, extensions, modifications, refinancings,
consolidations or substitutions of any of the foregoing.   9.   In the case of
lines of credit, to designate additional or alternate individuals as being
authorized to request advances under such lines.   10.   Negotiate, consent to,
and sign any instrument, writing, document or other agreement with the Bank
containing a provision or provisions for waiver of the right to a trial before a
jury; provisions for resolution of any and all disputes, claims, actions,
issues, complaints, suits, or controversies, of any kind or nature, by
arbitration; and provisions for cognovit, and confession of judgment and warrant
of attorney for any indebtedness, or for any guaranty of indebtedness of the
Company to the Bank.   11.   Do and perform such other acts and things, pay any
and all fees and costs, and execute and deliver such other documents and
agreements as any authorized officer of the Corporation may in his or her
discretion deem reasonably necessary or proper to carry into effect the
provisions of this resolution.

Further Resolved: The Corporation authorizes any one of the persons authorized
above or any other person designated in writing by any of those persons to pay
the proceeds of any action taken pursuant to these resolutions in the manner
directed by any of the persons authorized to act, including (but not in
limitation) directing the payment of such proceeds: (i) to any deposit or loan
account of the Corporation; (ii) to the order of any of such persons in an
individual capacity; or (iii) to the individual credit of any such person or the
individual credit of any other person; and further to direct the payment from
any of the Corporation’s accounts in satisfaction of any of its obligations.
These requests or authorizations may be made by telephone, facsimile, or any
other means of communication. The Bank is released from any liability for
following the instructions that the Bank believes in good faith to have been
given by a person authorized to act under this resolution.
Further Resolved: The authority given is retroactive, and any acts referred to
which were performed prior to the adoption of these resolutions are ratified and
affirmed. This resolution shall be continuing, shall remain in full force and
effect, and the Bank may rely on it until written notice of its revocation shall
have been delivered to and received by the Bank. Any such notice shall not
affect any of the Corporation’s agreements or commitments in effect at the time
notice is given. The Corporation does indemnify and hold harmless the Bank from
any loss or damage incurred by the Bank by acting in reliance upon this
resolution.
Further Resolved: The Corporation will notify the Bank prior to any (i) change
in the Corporation’s name; (ii) change in the Corporation’s assumed business
name(s); (iii) change in the management of the Corporation; (iv) change in the
authorized signers; (v) change in the Corporation’s chief executive office
address; (vi) change in the jurisdiction under which the Corporation’s business
organization is formed or organized; (vii) conversion of the Corporation to a
new or different type of business entity; or (viii) change in any other aspect
of the Corporation that directly or indirectly relates to any agreements between
the Corporation and the Bank. No change in the Corporation’s name will take
effect until after the Bank has been notified.


66



--------------------------------------------------------------------------------



 



I Certify that I am the duly elected and qualified Secretary, Assistant
Secretary or President of the Corporation and the keeper of the records and the
corporate seal of the Corporation, and that the above is a true and correct copy
of resolutions duly adopted at a meeting of the Board of Directors of the
Corporation held in accordance with its by-laws, or by a legally effective
instrument of action in lieu of a meeting, and that they are in full force and
effect. This resolution now stands of record on the books of the Corporation,
and has not been modified or revoked in any manner whatsoever.
I Further Certify that the individuals whose signatures appear above have been
duly elected and are presently the incumbents of the offices set next to their
respective signatures, and that the signatures are the genuine original
signatures of each respectively.
I Further Certify that all statements and representations made in this
resolution are true and correct.

         
 
  /s/ Laura Bogert    
 
       
 
  (Signature)    
 
       
 
  Laura Bogert    
 
       
 
  (Printed Name)    
 
       
 
  Secretary    
 
       
 
  (Title)    
 
       
 
  6/28/05    
 
       
 
  (Date Signed)    

Complete this section only if the person certifying this resolution by signature
and with the title stated above is the only officer of the Corporation
authorized to act on its behalf. In such case, complete this section by the
signature of a different officer or director of the Corporation.
The undersigned as an officer or director of the Corporation hereby acknowledges
the authority of the person certifying this resolution by the signature and
title stated above to act alone for and on behalf of the Corporation as
described in this resolution.

     
 
   
 
  (Signature)
 
   
 
   
 
  (Printed Name)
 
   
 
   
 
  (Title)
 
   
 
   
 
  (Date Signed)

Complete this section only if the Corporation is organized with only one
Officer-Director. As permitted by law of the state of incorporation, there are
no other individuals who are either officers or directors.

     
 
   
 
  (Signature)
 
   
 
   
 
  (Printed Name)
 
   
 
   
 
  (Title)
 
   
 
   
 
  (Date Signed)

67



--------------------------------------------------------------------------------



 



BANK1ONE

     A Division of JPMorgan Chase Bank, N.A.   Credit Agreement

This agreement dated as of June 3, 2005 between JPMorgan Chase Bank, N.A., and
its successors and assigns, (the “Bank”), whose address is 1020 NE Loop 410, San
Antonio, TX 78209, and U.S. Global Investors, Inc. (the “Borrower”), whose
address is 7900 Callaghan Road, San Antonio, TX 78229.
1. Credit Facilities.

  1.1   Scope. This agreement governs Facility A, and, unless otherwise agreed
to in writing by the Bank and the Borrower or prohibited by applicable law,
governs the Credit Facilities.     1.2   Facility A (Line of Credit). The Bank
has approved a credit facility to the Borrower in the principal sum not to
exceed $1,000,000.00 in the aggregate at any one time outstanding (“Facility
A”). Credit under Facility A shall be repayable as set forth in a Line of Credit
Note executed concurrently with this agreement, and any renewals, modifications
or extensions thereof. The proceeds of Facility A shall be used for the
following purpose: Support Accounts Receivable.         Non Usage Fee. The
Borrower shall pay to the Bank a non-usage fee on the average daily unused
portion of Facility A at a rate of 0.35% per annum, payable in arrears within
ten (10) days of the end of each calendar quarter for which the fee is owing.  
  1.3   Borrowing Base. The aggregate principal amount of advances outstanding
at any one time under Facility A (the “Aggregate Outstanding Amount”) shall not
exceed the Borrowing Base or the maximum principal amount then available under
the Line of Credit Note (and any renewals, modifications or extensions thereof)
evidencing Facility A, whichever is less (the “Maximum Available Amount”). If at
any time the Aggregate Outstanding Amount exceeds the Maximum Available Amount,
the Borrower shall immediately pay the Bank an amount equal to such excess.
“Borrowing Base” means the aggregate of:

  A.   80% of the book value of all Eligible Accounts;     B.   100% of the
aggregate amount of all Eligible Cash;     C.   80% of the aggregate current
market value of all Eligible Major Exchange Traded Securities; and     D.   85%
of the aggregate current market value of Eligible U.S. Government Securities.

  1.4   Condition to Certain Advances. Notwithstanding in other provision of
this agreement or the Notes, it shall be a condition precedent to any advance
under Facility A which is based in whole or in part upon Eligible Cash. Eligible
Major Exchange Traded Securities, and/or Eligible U.S. Government Securities,
that Borrower shall have presented its request for such advance to Bank not less
than three (3) business days prior to the date of such advance, and that
Borrower shall have executed such documentation, including a Reg. U Purpose
Statement, as shall be required by Bank.

2.   Definitions. As used in this agreement, the following terms have the
following respective meanings:

  2.1   “Credit Facilities” means all extensions of credit from the Bank to the
Borrower, whether now existing or hereafter arising, including but not limited
to those described in Section 1.     2.2   “Liabilities” means all obligations,
indebtedness and liabilities of the Borrower to any one or more of the Bank,
JPMorgan Chase & Co., and any of their subsidiaries, affiliates or successors,
now existing or later arising, including, without limitation, all loans,
advances, interest, costs, overdraft indebtedness, credit card indebtedness,
lease obligations, or obligations relating to any Rate Management Transaction,
all monetary obligations incurred or accrued during the pendency of any
bankruptcy, insolvency, receivership or other similar proceedings, regardless of
whether allowed or allowable in such proceeding, and all renewals, extensions,

68



--------------------------------------------------------------------------------



 



      modifications, consolidations or substitutions of any of the foregoing,
whether the Borrower may be liable jointly with others or individually liable as
a debtor, maker, co-maker, drawer, endorser, guarantor, surety or otherwise, and
whether voluntarily or involuntarily incurred, due or not due, absolute or
contingent, direct or indirect, liquidated or unliquidated. The term “Rate
Management Transaction” in this agreement means any transaction (including an
agreement with respect thereto) now existing or hereafter entered into among the
Borrower, the Bank or JPMorgan Chase & Co., or any of its subsidiaries or
affiliates or their successors, which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.     2.3   “Notes” means all
promissory notes, instruments and/or contracts evidencing the terms and
conditions of any of the Credit Facilities.     2.4   “Account” means a trade
account, account receivable, other receivable, or other right to payment for
goods sold or leased or services rendered owing to the Borrower (or to a third
party grantor acceptable to the Bank).     2.5   “Account Debtor” means the
person or entity obligated upon an Account.     2.6   “Affiliate” means any
person, corporation or other entity directly or indirectly controlling,
controlled by or under common control with the Borrower and any director or
officer of the Borrower or any subsidiary of the Borrower.     2.7   “Eligible
Accounts” means, at any time, all of the Borrower’s Accounts which contain
selling terms and conditions acceptable to the Bank, are payable on ordinary
trade terms, and are not evidenced by a promissory note or chattel paper. The
net amount of any Eligible Account against which the Borrower may borrow shall
exclude all returns, discounts, credits, and offsets of any nature. Unless
otherwise agreed to by the Bank in writing, Eligible Accounts do not include
Accounts: (1) which are not owned by the Borrower free and clear of all security
interests, liens, encumbrances, and claims of third parties, except the Bank;
(2) with respect to which the Account Debtor is an employee or agent of the
Borrower; (3) with respect to which the Account Debtor is affiliated with or
related to the Borrower; (4) with respect to which goods are placed on
consignment, guaranteed sale, or other terms by reason of which the payment by
the Account Debtor may be conditional; (5) with respect to which the Account
Debtor is not a resident of the United States, except to the extent such
Accounts are otherwise Eligible Accounts and are supported by insurance, bonds
or other assurances satisfactory to the Bank; (6) subject to the U.S. Office of
Foreign Asset Control Special Designated Nationals and Blocked Person’s List, or
with respect to which the Account Debtor is otherwise a person or entity with
whom the Borrower or the Bank is prohibited from doing business by any
applicable law, regulation, executive order or other legal directive; (7) which
are not payable in U.S. Dollars; (8) with respect to which the Borrower is or
may become liable to the Account Debtor for goods sold or services rendered by
the Account Debtor to the Borrower; (9) which are subject to dispute,
counterclaim, withholding, defense, or setoff; (10) with respect to which the
goods have not been shipped or delivered, or the services have not been
rendered, to the Account Debtor, or which otherwise constitute pre-billed
Accounts; (11) which constitute retainage, or are bonded Accounts; (12) with
respect to which the Bank, in its sole discretion, deems the creditworthiness or
financial condition of the Account Debtor to be unsatisfactory; (13) of any
Account Debtor who has filed or has had filed against it a petition in
bankruptcy or an application for relief under any provision of any state or
federal bankruptcy, insolvency, or debtor-in-relief acts; or who has had
appointed a trustee, custodian, or receiver for the assets of such Account
Debtor; or who has made an assignment for the benefit of creditors or has become
insolvent or fails generally to pay its debts (including its payrolls) as such
debts become due; (14) with respect to which the Account Debtor is the United
States government or any department or agency of the United States; and
(15) which have not been paid in full within ninety (90) days from the invoice
date.

69



--------------------------------------------------------------------------------



 



  2.8   “Eligible Major Exchange Traded Security” means, at any time, any stock
owned by Borrower which is not JPMorgan Chase & Co. stock, and which is listed
and traded at a price per share of not less than $10 on the New York Stock
Exchange, the NASDAQ, or the AMEX, and the shares of any mutual fund and/or unit
investment trust owned by Borrower which is not a JPMorgan Chase & Co. mutual
fund, that invests solely in stocks which are listed and traded on the New York
Stock Exchange, the NASDAQ, or the AMEX ,in which the Bank has a perfected first
priority security interest.     2.9   “Eligible Cash” means, at any time, the
aggregate of the balances of Borrower’s savings and certificate of deposit
accounts at Bank upon which Bank has a perfected first priority security
interest.     2.10   “Eligible U.S. Government Securities” means, at any time,
U.S. Government and U.S. Government Agency securities owned by Borrower, and the
shares of any mutual fund and/or unit investment trust owned by Borrower which
invests solely in the foregoing, in which Bank has a perfected first priority
security interest.     2.11   “Intangible Assets” means the aggregate amount of:
(1) all assets classified as intangible assets under generally accepted
accounting principles, including, without limitation, goodwill, trademarks,
patents, copyrights, organization expenses, franchises, licenses, trade names,
brand names, mailing lists, catalogs, excess of cost over book value of assets
acquired, and bond discount and underwriting expenses; and (2) loans or advances
to, investments in, or receivables from (i) Affiliates, officers, directors,
employees or shareholders of the Borrower or (ii) any person or entity if such
loan, advance, investment or receivable is outside the Borrower’s normal course
of business.     2.12   “Tangible Net Worth” means total assets less the sum of
Intangible Assets and total liabilities.     2.13   “Related Documents” means
all loan agreements, credit agreements, reimbursement agreements, security
agreements, mortgages, deeds of trust, pledge agreements, assignments,
guaranties, or any other instrument or document executed in connection with this
agreement or in connection with any of the Liabilities.

3.   Affirmative Covenants. The Borrower shall:

  3.1   Insurance. Maintain insurance with financially sound and reputable
insurers covering its properties and business against those casualties and
contingencies and in the types and amounts as are in accordance with sound
business and industry practices, and furnish to the Bank, upon request of the
Bank, reports on each existing insurance policy showing such information as the
Bank may reasonably request.     3.2   Existence. Maintain its existence and
business operations as presently in effect in accordance with all applicable
laws and regulations, pay its debts and obligations when due under normal terms,
and pay on or before their due date, all taxes, assessments, fees and other
governmental monetary obligations, except as they may be contested in good faith
if they have been properly reflected on its books and, at the Bank’s request,
adequate funds or security has been pledged to insure payment.     3.3  
Financial Records. Maintain proper books and records of account, in accordance
with generally accepted accounting principles, and consistent with financial
statements previously submitted to the Bank.     3.4   Inspection. Permit the
Bank, its assigns or agents, at such times and at such intervals as the Bank may
reasonably require: (1) to inspect, examine, audit and copy the Borrower’s
business records, and to discuss the Borrower’s business, operations, and
financial condition with the Borrower’s officers and accountants; (2) to inspect
the Borrower’s business operations and sites; (3) to perform audits or other
inspections of any collateral securing any of the Liabilities, including records
and other documents relating to that collateral and the Borrower shall promptly
compensate the Bank for all costs and expenses associated with any such
inspection or audit (including in-house costs and expenses charged within the
Bank for such inspection or audit) after receiving the Bank’s invoice(s)
therefor; and (4) at the Borrower’s expense, to

70



--------------------------------------------------------------------------------



 



      confirm with Account Debtors the accuracy of Accounts.     3.5   Financial
Reports. Furnish to the Bank whatever information, books and records the Bank
may from time to time reasonably request, including at a minimum:

A. Within forty-five (45) days after each quarterly period, publicly traded 10-Q
reports.
B. Within one hundred and twenty (120) days after and as of the end of each of
its fiscal years, a detailed financial statement including a balance sheet and
statements of income, cash flow and retained earnings, such financial statement,
to be audited by an independent certified public accountant of recognized
standing acceptable to the Bank in the Bank’s sole discretion.
C. A list of accounts receivable, aged from date of invoice and certified as
correct by one of its authorized agents, with each request of an advance under
Facility A and within forty-five (45) days after and as of the end of each
calendar month during which there is a balance outstanding under Facility A.
D. A borrowing base certificate, in form and detail satisfactory to the Bank,
along with such supporting documentation as the Bank may request, with each
request of an advance under Facility A and within forty-five (45) days after and
as of the end of each calendar month during which there is a balance outstanding
under Facility A.

  3.6   Notices of Claims, Litigation, Defaults, etc. Promptly inform the Bank
in writing of (1) all existing and all threatened litigation, claims,
investigations, administrative proceedings and similar actions affecting the
Borrower which could materially affect the financial condition of the Borrower;
(2) the occurrence of any event which gives rise to the Bank’s option to
terminate the Credit Facilities; (3) the institution of steps by the Borrower to
withdraw from, or the institution of any steps to terminate, any employee
benefit plan as to which the Borrower may have liability; (4) any additions to
or changes in the locations of the Borrower’s businesses; and (5) any alleged
breach of any provision of this agreement or of any other agreement related to
the Credit Facilities by the Bank.     3.7   Other Agreements. Comply with all
terms and conditions of all other agreements, whether now or hereafter existing,
between the Borrower and any other party.     3.8   Title to Assets and
Property. Maintain good and marketable title to all of the Borrower’s assets and
properties, and defend such assets and properties against all claims and demands
of all persons at any time claiming any interest in them.     3.9   Additional
Assurances. Make, execute and deliver to the Bank such other agreements as the
Bank may reasonably request to evidence the Credit Facilities and to perfect any
security interests.     3.10   Employee Benefit Plans. Maintain each employee
benefit plan as to which the Borrower may have any liability, incompliance with
all applicable requirements of law and regulations.     3.11   Banking
Relationship. Maintain its primary banking depository and disbursement
relationship with the Bank and establish such accounts and maintain balances
therein with the Bank sufficient to cover the cost of all the Bank’s services
provided; provided, however, that nothing herein shall require the Borrower to
keep and maintain a specific minimum balance in such accounts.     3.12  
Compliance Certificates. Provide the Bank, within forty-five (45) days after the
end of each fiscal quarter, with a certificate executed by the Borrower’s chief
financial officer, or other officer or a person acceptable to the Bank,
certifying that, as of the date of the certificate, no default exists under any
provision of this agreement.     3.13   Brokerage Accounts. Maintain all
Eligible Major Exchange Traded Securities and Eligible U.S. Government
Securities in either safekeeping accounts with Bank or brokerage accounts with
an affiliate of JPMorgan Chase &Co.

71



--------------------------------------------------------------------------------



 



4.   Negative Covenants.

  4.1   Unless otherwise noted, the financial requirements set forth in this
section will be computed in accordance with generally accepted accounting
principles applied on a basis consistent with financial statements previously
submitted by the Borrower to the Bank.     4.2   Without the written consent of
the Bank, the Borrower will not:

A. Sale of Shares. Issue, sell or otherwise dispose of any shares of its capital
stock or other securities, or rights, warrants or options to purchase or acquire
those shares or securities.
B. Debt. Incur, contract for, assume, or permit to remain outstanding,
indebtedness for borrowed money, installment obligations, or obligations under
capital leases or operating leases, other than (1) unsecured trade debt incurred
in the ordinary course of business, (2) indebtedness owing to the Bank,
(3) indebtedness reflected in the latest financial statement of the Borrower
furnished to the Bank prior to execution of this agreement and that is not to be
paid with proceeds of borrowings under the Credit Facilities, and
(4) indebtedness outstanding as of the date hereof that has been disclosed to
the Bank in writing and that is not to be paid with proceeds of borrowings under
the Credit Facilities.
C. Guaranties. Guarantee or otherwise become or remain secondarily liable on the
undertaking of another, except for endorsement of drafts for deposit and
collection in the ordinary course of business.
D. Liens. Create or permit to exist any lien on any of its property, real or
personal, except: existing liens known to the Bank; liens to the Bank; liens
incurred in the ordinary course of business securing current non-delinquent
liabilities for taxes, worker’s compensation, unemployment insurance, social
security and pension liabilities.
E. Use of Proceeds. Use, or permit any proceeds of the Credit Facilities to be
used, directly or indirectly, for: (1) any personal, family or household
purpose; or (2) the purpose of “purchasing or carrying any margin stock” within
the meaning of Federal Reserve Board Regulation U. At the Bank’s request, the
Borrower will furnish a completed Federal Reserve Board Form U-1.
F. Continuity of Operations. (1) Engage in any business activities substantially
different from those in which the Borrower is presently engaged; (2) cease
operations, liquidate, merge, transfer, acquire or consolidate with any other
entity, change its name, dissolve, or sell any assets out of the ordinary course
of business; (3) enter into any arrangement with any person providing for the
leasing by the Borrower or any subsidiary of real or personal property which has
been sold or transferred by the Borrower or subsidiary to such person; or
(4) change its business organization, the jurisdiction under which its business
organization is formed or organized, or its chief executive office, or any
places of its businesses.
G. Limitation on Negative Pledge Clauses. Enter into any agreement with any
person other than the Bank which prohibits or limits the ability of the Borrower
or any of its subsidiaries to create or permit to exist any lien on any of its
property, assets or revenues, whether now owned or hereafter acquired.
H. Conflicting Agreements. Enter into any agreement containing any provision
which would be violated or breached by the performance of the Borrower’s
obligations under this agreement.
I. Current Ratio. Permit as of each fiscal quarter end, its ratio of current
assets to current liabilities to be less than 2.00 to 1.00.
J. Leverage Ratio. Permit as of each fiscal quarter end, its ratio of total
liabilities to Tangible Net Worth to be greater than 0.75 to 1.00.
K. Liquidity. Permit at any time its total of cash, marketable securities and
accounts receivable (net of reserves), to be less than $1,000,000.00.

72



--------------------------------------------------------------------------------



 



L. Government Regulation. (1) Be or become subject at any time to any law,
regulation, or list of any government agency (including, without limitation, the
U.S. Office of Foreign Asset Control list) that prohibits or limits Bank from
making any advance or extension of credit to Borrower or from otherwise
conducting business with Borrower, or (2) fail to provide documentary and other
evidence of Borrower’s identity as may be requested by Bank at any time to
enable Bank to verify Borrower’s identity or to comply with any applicable law
or regulation, including, without limitation, Section 326 of the USA Patriot Act
of 2001, 31 U.S.C. Section 5318.

5.   Representations.

  5.1   Representations by the Borrower. The Borrower represents and warrants to
the Bank that: (a) its principal residence or chief executive office is at the
address shown above, (b) its name as it appears in this agreement is its exact
name as it appears in its organizational documents, as amended, including any
trust documents, (c) the execution and delivery of this agreement and the Notes,
and the performance of the obligations they impose, do not violate any law,
conflict with any agreement by which it is bound, or require the consent or
approval of any governmental authority or other third party, (d) this agreement
and the Notes are valid and binding agreements, enforceable according to their
terms, (e) all balance sheets, profit and loss statements, and other financial
statements and other information furnished to the Bank in connection with the
Liabilities are accurate and fairly reflect the financial condition of the
organizations and persons to which they apply on their effective dates,
including contingent liabilities of every type, which financial condition has
not changed materially and adversely since those dates, (f) no litigation,
claim, investigation, administrative proceeding or similar action (including
those for unpaid taxes) against the Borrower is pending or threatened, and no
other event has occurred which may in any one case or in the aggregate
materially adversely affect the Borrower’s financial condition and properties,
other than litigation, claims, or other events, if any, that have been disclosed
to and acknowledged by the Bank in writing, (g) all of the Borrower’s tax
returns and reports that are or were required to be filed, have been filed, and
all taxes, assessments and other governmental charges have been paid in full,
except those presently being contested by the Borrower in good faith and for
which adequate reserves have been provided, (h) the Borrower is not an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended, (i) the
Borrower is not a “holding company”, or a “subsidiary company” of a “holding
company” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company” within the meaning of the Public Utility Holding Company
Act of 1935, as amended, (j) there are no defenses or counterclaims, offsets or
adverse claims, demands or actions of any kind, personal or otherwise, that the
Borrower could assert with respect to this agreement or the Credit Facilities,
(k) the Borrower owns, or is licensed to use, all trademarks, trade names,
copyrights, technology, know-how and processes necessary for the conduct of its
business as currently conducted, (1) the execution and delivery of this
agreement and the Notes and the performance of the obligations they impose, if
the Borrower is other than a natural person (i) are within its powers, (ii) have
been duly authorized by all necessary action of its governing body, and (iii) do
not contravene the terms of its articles of incorporation or organization, its
by-laws, or any partnership, operating or other agreement governing its affairs;
and (m) with respect to the Borrowing Base, (i) each asset represented by the
Borrower to be eligible for Borrowing Base purposes of this agreement conforms
to the eligibility definitions set forth in this agreement (ii) all asset values
delivered to the Bank will be true and correct, subject to immaterial variance;
and be determined on a consistent accounting basis; (iii) except as agreed to
the contrary by the Bank in writing, each asset is now and at all times
hereafter will be in the Borrower’s physical possession and shall not be held by
others on consignment, sale or approval, or sale or return; (iv) except as
reflected in schedules delivered to the Bank, each asset is now and at all times
hereafter will be of good and merchantable quality, free from defects; and
(v) each asset is not now and will not at any time hereafter be stored with a
bailee, warehouseman, or similar party without the Bank’s prior written consent,
and in such event, the Borrower will concurrently at the time of bailment cause
any such bailee, warehouseman, or similar party to issue and deliver to the
Bank, warehouseman receipts in the Bank’s name evidencing the storage of the
assets.     5.2   Continuing Representations. Each request for an advance or
conversion or continuation of an advance under any of the Credit Facilities
shall constitute a representation and warranty by the Borrower that all of the
representations and warranties set forth in this agreement shall be true and
correct on and as of such date with the same effect as though such
representations and

73



--------------------------------------------------------------------------------



 



      warranties had been made on such date, except to the extent that such
representations and warranties are stated to expressly relate solely to an
earlier date.

6.   Default/Remedies.

  6.1   Events of Default/Acceleration. If any of the following events occurs
the Notes shall become due immediately, without notice, at the Bank’s option,
and the Borrower hereby waives notice of intent to accelerate maturity of the
Notes and notice of acceleration of the Notes upon any of the following events:

A. The Borrower, or any guarantor of the Notes (the “Guarantor”), fails to pay
when due any amount payable under the Notes, under any of the Liabilities, or
under any agreement or instrument evidencing debt to any creditor.
B. The Borrower or any Guarantor (1) fails to observe or perform any other term
of the Notes; (2) makes any materially incorrect or misleading representation,
warranty, or certificate to the Bank; (3) makes any materially incorrect or
misleading representation in any financial statement or other information
delivered to the Bank; or (4)defaults under the terms of any agreement or
instrument relating to any debt for borrowed money (other than the debt
evidenced by the Notes) and the effect of such default will allow the creditor
to declare the debt due before its maturity.
C. In the event (1) there is a default under the terms of any Related Document,
(2) any guaranty of the loan evidenced by the Notes is terminated or becomes
unenforceable in whole or in part, (3) any Guarantor fails to promptly perform
under its guaranty, or (4) the Borrower fails to comply with, or pay, or perform
under any agreement, now or hereafter in effect, between the Borrower and
JPMorgan Chase & Co., or any of its subsidiaries or affiliates or their
successors.
D. There is any loss, theft, damage, or destruction of any collateral securing
the Credit Facilities not covered by insurance.
E. A “reportable event” (as defined in the Employee Retirement Income Security
Act of 1974 as amended) occurs that would permit the Pension Benefit Guaranty
Corporation to terminate any employee benefit plan of the Borrower or any
affiliate of the Borrower.
F. The Borrower or any Guarantor becomes insolvent or unable to pay its debts as
they become due.
G. The Borrower or any Guarantor (1) makes an assignment for the benefit of
creditors; (2) consents to the appointment of a custodian, receiver, or trustee
for itself or for a substantial part of its assets; or (3) commences any
proceeding under any bankruptcy, reorganization, liquidation, insolvency or
similar laws of any jurisdiction.
H. A custodian, receiver, or trustee is appointed for the Borrower or any
Guarantor or for a substantial part of its assets without its consent.
I. Proceedings are commenced against the Borrower or any Guarantor under any
bankruptcy, reorganization, liquidation, or similar laws of any jurisdiction,
and they remain undismissed for thirty (30) days after commencement; or the
Borrower or the Guarantor consents to the commencement of those proceedings.
J. Any judgment exceeding $50,000.00 is entered against the Borrower or any
Guarantor, or any attachment, levy, or garnishment is issued against any
property of the Borrower or any Guarantor.
K. The Borrower or any Guarantor dies, or a guardian or conservator is appointed
for the Borrower or any Guarantor or all or any portion of the Borrower’s
assets, any Guarantor’s assets, or the Collateral.

74



--------------------------------------------------------------------------------



 



L. The Borrower or any Guarantor, without the Bank’s written consent (1) is
dissolved, (2) merges or consolidates with any third party, (3) leases, sells or
otherwise conveys a material part of its assets or business outside the ordinary
course of its business, (4) leases, purchases, or otherwise acquires a material
part of the assets of any other business entity, except in the ordinary course
of its business, or (5) agrees to do any of the foregoing (notwithstanding the
foregoing, any subsidiary may merge or consolidate with any other subsidiary, or
with the Borrower, so long as the Borrower is the survivor).

  6.2   Cure Periods. Except as expressly provided to the contrary in the Notes
or any of the Related Documents, no condition, event or occurrence shall
constitute the occurrence of a default under the Notes, of a default under any
of the Liabilities or of a default under any of the Related Documents unless:
(a) the Bank has notified the Borrower of such condition, event or occurrence in
writing (a “Default Notice”); and (b) such condition, event, or occurrence has
not been fully cured (i) within five (5) days after the Borrower’s receipt of a
Default Notice, if the condition, event or occurrence giving rise to such
Default Notice can be cured by the payment of money, or (ii) within thirty
(30) days after the Borrower’s receipt of a Default Notice, if the condition,
event or occurrence giving rise to such Default Notice is of a nature that it
can be cured only by the means other than payment of money.         Provided,
however, that the Borrower shall have no notice and cure rights under this
section if: (a) the condition, event or occurrence giving rise to the occurrence
of a default under the Notes, of a default under the Liabilities or of a default
under the Related Documents (i) is a condition, event or occurrence described in
any of clauses C(2), (F), (G), (H), (I), (K) or (L) of the section captioned
Events of Default/Acceleration section above or (ii) constitutes a breach of any
covenant in any Related Document prohibiting the sale or transfer of (1) any
assets of any Borrower, Mortgagor, Pledgor, Debtor, Assignor, Trustor or any
similar pledging or borrowing party or (2) any of the Collateral; or (b) the
Borrower, during the twelve (12) month period immediately preceding any Default
Notice, has been given either (i) any other Default Notice covering the same
condition, event or occurrence or (ii) three (3) or more other Default Notices
of any nature.     6.3   Remedies.

A. Generally. If any of the Liabilities are not paid at maturity, whether by
acceleration or otherwise, or if a default by anyone occurs under the terms of
any agreement related to any of the Liabilities, then the Bank shall have the
rights and remedies provided by law or this agreement. The Borrower is liable to
the Bank for all reasonable costs and expenses of every kind incurred in the
collection of the Notes, or in connection with the enforcement or preservation
of rights under this agreement, or any amendment, supplement, or modification
thereto, including without limitation reasonable attorneys’ fees and court
costs. These costs and expenses include without limitation any costs or expenses
incurred by the Bank in any bankruptcy, reorganization, insolvency or other
similar proceeding.
B. Bank’s Right of Setoff. The Borrower grants to the Bank a security interest
in, and the Bank is authorized to setoff and apply, all Deposits, Securities and
Other Property, and Bank Debt against any and all Liabilities of the Borrower.
This right of setoff may be exercised at any time and from time to time, and
without prior notice to the Borrower. This security interest and right of setoff
may be enforced or exercised by the Bank regardless of whether or not the Bank
has made any demand under this paragraph or whether the Liabilities are
contingent, matured, or unmatured. Any delay, neglect or conduct by the Bank in
exercising its rights under this paragraph will not be a waiver of the right to
exercise this right of setoff or enforce this security interest. The rights of
the Bank under this paragraph are in addition to other rights the Bank may have
in the Related Documents or by law. In this paragraph: (a) the term “Deposits”
means any and all accounts and deposits of the Borrower (whether general,
special, time, demand, provisional or final) at any time held by the Bank
(including all Deposits held jointly with another, but excluding any IRA or
Keogh Deposits, or any trust or other Deposits in which a security interest
would be prohibited by law); (b) the term “Securities and Other Property” means
any and all securities and other property of the Borrower in the custody,
possession or control of the Bank (other than property held by the Bank in a
fiduciary capacity); and (c) the term “Bank Debt” means all indebtedness at any
time owing by the Bank, to or for the credit or account of the Borrower.

75



--------------------------------------------------------------------------------



 



7.   Miscellaneous.

  7.1   Notice. Any notices and demands under or related to this document shall
be in writing and delivered to the intended party at its address stated herein,
and if to the Bank, at its main office if no other address of the Bank is
specified herein, by one of the following means: (a) by hand, (b) by a
nationally recognized overnight courier service, or (c) by certified mail,
postage prepaid, with return receipt requested. Notice shall be deemed given:
(a) upon receipt if delivered by hand, (b) on the Delivery Day after the day of
deposit with a nationally recognized courier service, or (c) on the third
Delivery Day after the notice is deposited in the mail. “Delivery Day” means a
day other than a Saturday, a Sunday or any other day on which national banking
associations are authorized to be closed. Any party may change its address for
purposes of the receipt of notices and demands by giving notice of such change
in the manner provided in this provision.     7.2   No Waiver. No delay on the
part of the Bank in the exercise of any right or remedy waives that right or
remedy. No single or partial exercise by the Bank of any right or remedy
precludes any other future exercise of it or the exercise of any other right or
remedy. No waiver or indulgence by the Bank of any default is effective unless
it is in writing and signed by the Bank, nor shall a waiver on one occasion bar
or waive that right on any future occasion.     7.3   Integration. This
agreement, the Notes, and any agreement related to the Credit Facilities embody
the entire agreement and understanding between the Borrower and the Bank and
supersede all prior agreements and understandings relating to their subject
matter. If any one or more of the obligations of the Borrower under this
agreement or the Notes is invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining obligations of the
Borrower shall not in any way be affected or impaired, and the invalidity,
illegality or unenforceability in one jurisdiction shall not affect the
validity, legality or enforceability of the obligations of the Borrower under
this agreement or the Notes in any other jurisdiction.     7.4   Governing Law
and Venue. This agreement is delivered in the State of Texas and governed by
Texas law (without giving effect to its laws of conflicts). The Borrower agrees
that any legal action or proceeding with respect to any of its obligations under
this agreement may be brought by the Bank in any state or federal court located
in the State of Texas, as the Bank in its sole discretion may elect. By the
execution and delivery of this agreement, the Borrower submits to and accepts,
for itself and in respect of its property, generally and unconditionally, the
non-exclusive jurisdiction of those courts. The Borrower waives any claim that
the State of Texas is not a convenient forum or the proper venue for any such
suit, action or proceeding.     7.5   Captions. Section headings are for
convenience of reference only and do not affect the interpretation of this
agreement.     7.6   Survival of Representations and Warranties. The Borrower
understands and agrees that in extending the Credit Facilities, the Bank is
relying on all representations, warranties, and covenants made by the Borrower
in this agreement or in any certificate or other instrument delivered by the
Borrower to the Bank under this agreement. The Borrower further agrees that
regardless of any investigation made by the Bank, all such representations,
warranties and covenants will survive the making of the Credit Facilities and
delivery to the Bank of this agreement, shall be continuing in nature, and shall
remain in full force and effect until such time as the Borrower’s indebtedness
to the Bank shall be paid in full.     7.7   Non-Liability of the Bank. The
relationship between the Borrower on one hand and the Bank on the other hand
shall be solely that of borrower and lender. The Bank shall have no fiduciary
responsibilities to the Borrower. The Bank undertakes no responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations.     7.8   Indemnification of the
Bank. The Borrower agrees to indemnify, defend and hold the Bank and JPMorgan
Chase &Co., or any of its subsidiaries or affiliates or their successors, and
each of their respective shareholders, directors, officers, employees and agents
(collectively, the “Indemnified Persons”) harmless from any and all obligations,
claims, liabilities, losses, damages, penalties, fines, forfeitures, actions,
judgments, suits, costs, expenses and

76



--------------------------------------------------------------------------------



 



      disbursements of any kind or nature (including, without limitation, any
Indemnified Person’s attorneys’ fees)(collectively, the “Claims”) which may be
imposed upon, incurred by or assessed against any Indemnified Person(whether or
not caused by any Indemnified Person’s sole, concurrent, or contributory
negligence) arising out of or relating to this agreement; the exercise of the
rights and remedies granted under this agreement (including, without limitation,
the enforcement of this agreement and the defense of any Indemnified Person’s
action or inaction in connection with this agreement); and in connection with
the Borrower’s failure to perform all of the Borrower’s obligations under this
agreement, except to the limited extent that the Claims against any such
Indemnified Person are proximately caused by such Indemnified Person’s gross
negligence or willful misconduct. The indemnification provided for in this
section shall survive the termination of this agreement and shall extend to and
continue to benefit each individual or entity who is or has at any time been an
Indemnified Person. The Borrower’s indemnity obligations under this section
shall not in any way be affected by the presence or absence of covering
insurance, or by the amount of such insurance or by the failure or refusal of
any insurance carrier to perform any obligation on its part under any insurance
policy or policies affecting the Borrower’s assets or the Borrower’s business
activities. Should any Claim be made or brought against any Indemnified Person
by reason of any event as to which the Borrower’s indemnification obligations
apply, then, upon any Indemnified Person’s demand, the Borrower, at its sole
cost and expense, shall defend such Claim in the Borrower’s name, if necessary,
by the attorneys for the Borrower’s insurance carrier (if such Claim is covered
by insurance), or otherwise by such attorneys as any Indemnified Person shall
approve. Any Indemnified Person may also engage its own attorneys at its
reasonable discretion to defend the Indemnified Person and to assist in its
defense and the Borrower agrees to pay the fees and disbursements of such
attorneys.         WITHOUT LIMITATION OF THE FOREGOING, IT IS THE INTENTION OF
BORROWER AND BORROWER AGREES THAT THE FOREGOING INDEMNITIES SHALL APPLY TO EACH
INDEMNIFIED PERSON WITH RESPECT TO CLAIMS, OBLIGATIONS, DAMAGES, LOSSES, COSTS,
EXPENSES (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES), DEMANDS, LIABILITIES,
PENALTIES, FINES AND FORFEITURES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF THE NEGLIGENCE OF SUCH (AND/OR ANY OTHER) INDEMNIFIED PERSON.    
7.9   Counterparts. This agreement may be executed in multiple counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts, taken together, shall constitute one and the same agreement.    
7.10   Advice of Counsel. The Borrower acknowledges that it has been advised by
counsel, or had the opportunity to be advised by counsel, in the negotiation,
execution and delivery of this agreement and any documents executed and
delivered in connection with the Credit Facilities.     7.11   Conflicting
Terms. If this agreement is inconsistent with any provision in any agreement
related to the Credit Facilities, the Bank shall determine, in the Bank’s sole
and absolute discretion, which of the provisions shall control any such in
consistency.     7.12   Expenses. The Borrower agrees to pay or reimburse the
Bank for all its out-of-pocket costs and expenses and reasonable attorneys’ fees
incurred in connection with the preparation and execution of this agreement, any
amendment, supplement, or modification thereto, and any other documents prepared
in connection herewith or therewith.     7.13   Reinstatement. All parties
liable on the Notes agree that to the extent any payment is received by the Bank
in connection with the Liabilities, and all or any part of such payment is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid by the Bank or paid over to a trustee, receiver or any
other entity, whether under any bankruptcy act or otherwise (any such payment is
hereinafter referred to as a “Preferential Payment”), then the Notes shall
continue to be effective or shall be reinstated, as the case may be, and whether
or not the Bank is in possession of the Notes, and, to the extent of such
payment or repayment by the Bank, the Liabilities or part thereof intended to be
satisfied by such Preferential Payment shall be revived and continued in full
force and effect as if said Preferential Payment had not been made.

77



--------------------------------------------------------------------------------



 



  7.14   Severability. If any provision of this agreement cannot be enforced,
the remaining portions of this agreement shall continue in effect.     7.15  
Assignments. The Borrower agrees that the Bank may provide any information or
knowledge the Bank may have about the Borrower or about any matter relating to
the Notes or the Related Documents to JPMorgan Chase & Co., or any of its
subsidiaries or affiliates or their successors, or to any one or more purchasers
or potential purchasers of the Notes or the Related Documents. The Borrower
agrees that the Bank may at any time sell, assign or transfer one or more
interests or participations in all or any part of its rights and obligations in
the Notes to one or more purchasers whether or not related to the Bank.     7.16
  Waivers. Any party liable on the Notes waives (a) any right to receive notice
of the following matters before the Bank enforces any of its rights: (i) any
demand, diligence, presentment, dishonor and protest, or (ii) any action that
the Bank takes regarding anyone else, any collateral, or any of the Liabilities,
that it might be entitled to by law or under any other agreement; (b) any right
to require the Bank to proceed against any other obligor or guarantor of the
Liabilities, or any collateral, or pursue any remedy in the Bank’s power to
pursue; (c) any defense based on any claim that any endorser or other parties’
obligations exceed or are more burdensome than those of the Borrower; (d) the
benefit of any statute of limitations affecting liability of any endorser or
other party liable hereunder or the enforcement hereof; (e) any defense arising
by reason of any disability or other defense of the Borrower or by reason of the
cessation from any cause whatsoever (other than payment in full) of the
obligation of the Borrower for the Liabilities; and (f) any defense based on or
arising out of any defense that the Borrower may have to the payment or
performance of the Liabilities or any portion thereof. Any party liable on the
Notes consents to any extension or postponement of time of its payment without
limit as to the number or period, to any substitution, exchange or release of
all or any part of any collateral, to the addition of any other party, and to
the release or discharge of, or suspension of any rights and remedies against,
any person who may be liable for the payment of the Notes. The Bank may waive or
delay enforcing any of its rights without losing them. Any waiver affects only
the specific terms and time period stated in the waiver. No modification or
waiver of any provision of the Notes is effective unless it is in writing and
signed by the party against whom it is being enforced.

8.   USA PATRIOT ACT NOTIFICATION. The following notification is provided to
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:       IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW
ACCOUNT. To help the government fight the funding of terrorism and money
laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each person or entity
that opens an account, including any deposit account, treasury management
account, loan, other extension of credit, or other financial services product.
What this means for Borrower: When Borrower opens an account, if Borrower is an
individual Bank will ask for Borrower’s name, taxpayer identification number,
residential address, date of birth, and other information that will allow Bank
to identify Borrower, and if Borrower is not an individual Bank will ask for
Borrower’s name, taxpayer identification number, business address, and other
information that will allow Bank to identify Borrower. Bank may also ask, if
Borrower is an individual to see Borrower’s driver’s license or other
identifying documents, and if Borrower is not an individual to see Borrower’s
legal organizational documents or other identifying documents.   9.   WAIVER OF
SPECIAL DAMAGES. THE BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY
LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM THE BANK IN ANY
LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES.   10.   JURY WAIVER. THE BORROWER AND THE BANK HEREBY VOLUNTARILY,
KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) BETWEEN THE BORROWER AND THE BANKARISING OUT OF OR IN ANY WAY RELATED
TO THIS DOCUMENT. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE BANK TO PROVIDE
THE FINANCING DESCRIBED HEREIN.

78



--------------------------------------------------------------------------------



 



                      Address(es) for Notices:       Borrower:    
 
                    7900 Callaghan Road       U.S. Global Investors, Inc.    
San Antonio, TX 78229                
Attn:
  Catherine Rademacher, CFO       By:   /s/ Frank E. Holmes    
 
                   
 
                                Frank E. Holmes, CEO                            
      Printed Name   Title    
 
                                Date Signed: 6/17/05    
 
                    Address for Notices:       Bank:    
 
                    1020 NE Loop 410,       JPMorgan Chase Bank, N.A.     San
Antonio, TX 78209                
 
                   
Attn:
          By:   /s/ John L. Dochendorf II.    
 
                   
 
                                John L. Dochendorf II, Vice President          
                        Printed Name     Title    
 
                                Date Signed: 6/17/05    

79